Citation Nr: 9934945	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-06 857A	)	DATE
	)
	)


THE ISSUES

1.  Whether a February 4, 1998 decision of the Board of 
Veterans' Appeals which denied a petition to reopen a claim 
of entitlement to service connection for a left foot 
disability based on the submission of new and material 
evidence should be vacated.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
disability to include recurrent left ankle sprain.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1955 to 
November 1955.

This case comes before the Board of Veteran's Appeals (the 
Board) after a petition to reopen a claim for service 
connection for a left foot disorder was denied in a February 
4, 1998 Board decision.  Reconsideration of that decision was 
denied in June 1998.  The Board further construed the 
appellant's motion for reconsideration as a request for 
revision of a prior Board decision on the grounds of clear 
and unmistakable error pursuant to 38 U.S.C.A. § 7111 (West 
1999).  The issue of determining whether clear and 
unmistakable error was committed in the February 1998 Board 
decision that denied a petition to reopen a claim for service 
connection for a left foot disorder was initially before the 
Board.  However, due process considerations, to be discussed 
below, have come to the Board's attention in the interim.  
For the reasons cited below, and although the Board retains 
jurisdiction over this case, the issue of whether there was 
clear and unmistakable error in the February 1998 Board 
decision has become moot.

The appellant has not been prejudiced by the Board's 
decision, as his claim has received de novo review by the 
Board.  This amounts to examination of his claim under a much 
less restrictive basis than clear and unmistakable error.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider (1) whether 
the claimant has been given both adequate notice of the need 
to submit evidence or argument and to address that question 
at a hearing, and (2) whether, if such notice has not been 
provided, the claimant has been prejudiced thereby.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993), Sutton v. Brown, 9 
Vet. App. 553 (1996).  In this case, the Board is reviewing a 
claim for service connection where the RO denied such 
consideration, and therefore the appellant is not prejudiced.  



FINDINGS OF FACT

1.  Evidence relevant to the Board's consideration of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a left foot disability was 
not associated with the claims folder or was not considered 
by the Board prior to the Board rendering its February 1998 
decision.

2.  Service connection for residuals of traumatic injury to 
the left foot that included left ankle sprain was denied in a 
March 1957 RO decision.  The appellant did not appeal.

3.  The additional service medical records submitted in 
support of the petition bear directly and substantially on 
the matter and are so significant that they must be 
considered in order to fairly decide the merits of the claim.

4.  Clear and unmistakable evidence that a left ankle 
disability preexisted service has been presented.

5.  There was no increase in pathology or severity of a 
preexisting left ankle disability during service.


CONCLUSIONS OF LAW

1.  The appellant was denied due process of law at the time 
of a February 1998 Board decision and the decision is 
vacated.  38 U.S.C.A. § 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.904 (1999).

2.  The March 1957 RO decision that denied the appellant's 
petition to reopen a claim for service connection for 
residuals of a traumatic left foot injury is final.  New and 
material evidence sufficient to reopen the claim has been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1999).

3.  A left ankle disability clearly and unmistakably 
preexisted service and the presumption of soundness is 
rebutted.  38 U.S.C.A. §§ 1101, 1111, 1131, 1132, 1153 (West 
1991); 38 C.F.R. § 3.304 (1999).

4.  A left foot disability to include recurrent left ankle 
sprains was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1132, 1153 (West 
1991); 38 C.F.R. § 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motion to Vacate

In June 1993, the appellant filed a petition to reopen a 
claim for service connection for residuals of a left foot 
injury.  In July 1993, the RO notified the appellant that in 
order to reopen the March 1956 finally denied claim, new and 
material evidence had to be submitted.  The appellant 
perfected an appeal as to this determination.  The appellant 
testified at a videoconference before the Board in January 
1997.  The Board decision in February 1998 found no new and 
material evidence had been submitted to reopen the claim for 
service connection for the residuals of the left foot injury.

During the pendency of this appeal, the appellant submitted 
additional copies of service medical records that were 
duplicative of those on file with the exception of three 
pages of treatment records from September to October 1955.  
These additional records were not referenced in the February 
1998 Board decision.

The appellant submitted a private medical statement to the RO 
in February 1997 that was accompanied by a written waiver of 
prior RO review and consideration.  See 38 C.F.R. 
§ 20.1304(c) (1999); see also 38 C.F.R. § 19.37(a) (1999).  
This document was not associated with the claims folder prior 
to the Board's decision in February 1998.

The additional service medical records and the private 
medical statement were relevant and probative evidence.  
Accordingly, the Board finds that the appellant was denied 
due process of law at the time of the February 1998 Board 
decision in the Board's failure to consider this evidence.  
The Board decision should be vacated to ensure that the 
appellant's due process rights have not been violated.  38 
C.F.R. § 20.904(a) (1999)
.
In view of the foregoing, the Board will VACATE its February 
1998 decision.  Following entry of this order to vacate, the 
undersigning member of the Board, who has not decided the 
case previously, will consider the case and render a decision 
on the appeal from the July 1993 RO decision as if the 
February 1998 Board decision was never issued.


New and Material Evidence

Service connection for residuals of a traumatic injury to the 
left foot was denied in a March 1956 rating decision.  That 
decision was not appealed and is final.  In March 1957, the 
appellant submitted a private medical statement in support of 
petition to reopen the claim.  In March 1957 the RO denied 
the petition to reopen the claim.  That decision was 
unappealed and is final.  

In June 1993 the appellant submitted a petition to reopen his 
claim.  The RO notified the appellant in July 1993 that his 
claim would not be reopened except upon receipt of new and 
material evidence.  The appellant has perfected an appeal as 
to this determination.

The March 1957 decision is final and may be reopened upon 
receipt of new and material evidence.  

The evidence before the RO at the time of the prior March 
1957 decision consisted of discharge papers, Verification of 
service; service medical records; a February 1956 VA 
examination; and a January 1957 letter from a private medical 
director.  At the time of a September 1955 enlistment 
examination the appellant's lower extremities were reported 
as normal.  In November 1955, a Board of Medical Survey 
concluded that his left foot condition existed prior to 
enlistment, that a "normal" finding in his enlistment 
examination was in error, and that there was no evidence to 
indicate any permanent aggravation of the condition by his 
short period of service.  A VA examination in February 1956 
diagnosed residuals of traumatic injury to the left foot and 
ankle manifested by recurrent sprains of the left ankle.

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (1999) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

Evidence associated with the claims folder since the March 
1957 decision consisted of the following: private medical 
evidence, in particular a statement that concluded that a 
previous left ankle injury may be a factor in causing 
recurrent ankle sprains; additional service medical records 
relative to the left ankle sprain; and the appellant's 
January 1997 testimony before the Board.  The additional 
service medical records included a statement that the left 
ankle sprain diagnosis DNEPTE (did not exist prior to 
enlistment).

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  At the time of the March 1957 decision, 
recurrent left ankle sprain was found to be a preexisting 
condition not incurred in or aggravated by service.  The 
additional service medical records submitted in support of 
the petition to reopen the claim included an inservice 
medical examiner's statement that the left ankle sprain did 
not exist prior to enlistment.  This evidence, presumed 
credible at this stage of consideration, is a contradiction 
of a previous inservice finding.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This evidence strikes at the heart of 
the reason for the prior denial and therefore it bears 
directly and substantially upon the specific matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board finds 
that new and material evidence has been submitted and the 
claim for service connection for a left foot disability is 
reopened.


Service Connection

The claim is for service connection for a left foot 
disability, specifically, recurrent left ankle sprain.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in to service except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior 
thereto.  A preexisting injury or disease will be considered 
to have been aggravated by service where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1131, 1153 (West 1991); 38 C.F.R. § 3.304, 3.306 (1999).

The claim for service connection for a left foot disability 
is well grounded.  There is evidence of current disability 
and at least one examiner has linked post-service left ankle 
sprains to a 1955 injury.  The appellant has testified that 
this injury was in service.  This initial opinion of Dr. T. 
D. must be viewed in a vacuum for the purpose of establishing 
a well grounded claim. 

Once the claim became well grounded the duty to assist was 
invoked.  The RO has met its duty to assist the appellant in 
the development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Service medical records were obtained, records were 
obtained from all identified treatment sources, and a VA 
examination was conducted.  Furthermore, there is no 
indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.  

Once the duty to assist has been met, the Board must proceed 
to a merits determination.  At this time, the Board is under 
an obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence that established the well 
grounded claim need no longer be accepted.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  However, it is necessary for the 
Board to state the reasons and bases for the decision and 
point to a medical basis to support the decision.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  When all the evidence is 
assembled, the determination must then be made as to whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 

The appellant contends that service connection was improperly 
denied in March 1956 because the RO failed to find that his 
preexisting left foot injury was aggravated by a training 
incident in service.  The appellant has submitted statements 
in support of his claim and testified before the Board in 
January 1997.  In sum, he reported that he was currently 
disabled.  He denied having a left foot disability before 
service.  Although he had a broken left leg or ankle prior to 
service and prior sprains playing football, it healed and he 
participated in ROTC training, disaster relief, and sports.  
His preservice sprains had only lasted a few days.  Despite 
any prior reports he had made, he injured his left ankle in 
service when his drill instructor punished his group by 
forcing them to stand on their hands for an extended period.  
When he was released from that position, his foot crashed 
down on a metal bar and it was quite painful.  He did not 
have any limitation of motion at that time, but the next day 
during marching his ankle had swollen over the sides of his 
boot.  He was treated and sent back to duty when it swelled 
again after 2 days.  He was honorably discharged for medical 
reasons.  He had made up the story about the footlocker 
because one would be considered a coward for turning in a 
drill instructor for punishment actions.  In support of his 
contention that his preexisting left foot injury was 
aggravated by service he cited a normal evaluation in his 
September 1955 enlistment examination and his participation 
in ROTC training, disaster relief, and sports prior to his 
entrance into service.

At the time of a September 1955 enlistment examination the 
appellant's lower extremities were reported as normal, his 
PULHES physical profile evaluation was recorded as a "1" 
for the lower extremities, and he denied foot trouble, 
lameness or bone/joint deformity.  The appellant submitted 
three additional pages of service medical treatment records 
from September to October 1955 that are not part of the 
original service medical records.  In records from the 
recruit depot dated September 28, 1955 the appellant 
complained of pain and swelling in the left foot.  He had 
arrived for initial training on September 23, 1955.  His left 
foot became symptomatic and hot.  He reported a history of a 
left ankle fracture 1-year prior playing football.  The 
appellant reported reinjuring the ankle on about September 
24th while "double-timing" with swelling and discoloration 
the next day.  He was treated and returned to duty on about 
September 27, 1999.  Then on September 27th, he had a locker 
box drop on his foot with reinjury.  On examination there was 
swelling, redness and tenderness over the left foot.  X-rays 
were negative for fracture and showed a dorsal spur in talus 
and a pes cavus deformity.  On September 29th he was 
transferred to the naval hospital for treatment.

In the naval hospital records dated September 29, 1955 the 
appellant reported that his ankle turned under him while he 
was "double-timing" to his bunk on September 24th, the day 
after he had arrived for training.  He felt immediate pain 
but it lasted only a few minutes.  The next day the ankle was 
swollen.  On September 26th he reported that the ankle was 
greatly swollen and painful.  He was treated and returned to 
duty on September 27th, when another recruit dropped a locker 
box on his left foot.  He reported a past history of a left 
ankle fracture when playing football.  On examination the 
left foot was grossly swollen.  There was tenderness over the 
lateral ligament with minimal discoloration.  X-rays revealed 
deformity that probably represented an old chip fracture that 
had remained unfused.  He was diagnosed with left ankle 
sprain.

By October 17, 1955 swelling and pain were gone and a pes 
cavus deformity was noted in both feet.  The diagnosis was 
left ankle sprain and on October 19, 1955 he was discharged 
to duty.  The examiner indicated the diagnosis DNEPTE (did 
not exist prior to enlistment).  His physical profile had 
been a "1" for the lower extremities on October 4, 1955 and 
then changed to a "4" on October 25, 1955 with the defect 
of a recurrent left ankle sprain in the deltoid ligament 
noted.  In November 1955, a Board of Medical Survey noted 
that according to the appellant's own statement he had foot 
trouble since age 14.  They concluded that his left foot 
condition existed prior to enlistment, that a "normal" 
finding in his enlistment examination was in error, and that 
there was no evidence to indicate any permanent aggravation 
of the condition by his short period of service.  

A VA examination in February 1956 showed no limitation of 
motion, with mild pain on motion of the left ankle.  The 
ankle was bandaged at the time of the examination due to 
post-service recurrence of the same condition.  The appellant 
reported a history of half-a-dozen re-sprains prior to 
service.  He was diagnosed with residuals of traumatic injury 
to the left foot and ankle manifested by recurrent sprains of 
the left ankle.

The evidence included a January 1957 letter from a private 
corporation medical director.  The doctor indicated that at 
the time of the appellant's pre-employment physical, he had 
reported a left ankle injury in service in 1955 and 
reoccurrence of pain and disability in 1956.  During his 
employment he developed ankle pain and on examination there 
was swelling and tenderness.  X-ray changes suggested the 
possibility of old traumatic arthritis with loose bodies.  
The physician concluded that in view of the reoccurrence of 
the disability, consideration should be given for service 
connection.

An April 1984 EMG report reflected spinal neuropathy.  

Dr. T. D. submitted a letter dated in January 1997.  The 
doctor stated that the appellant reported several episodes of 
left ankle sprains over the years dating to 1955.  The 
appellant reported a left ankle injury in 1955 before he 
started getting his sprains.  The doctor opined that the 
probability was that a previous left ankle injury might be a 
factor in causing his recurrent left ankle sprains.

The first consideration is whether the appellant is entitled 
to a presumption of soundness.  A left foot deformity was not 
noted on the enlistment examination therefore the presumption 
of soundness attaches.  However, the Board finds that there 
is clear and unmistakable evidence of a preexisting left 
ankle injury.  Although the appellant did not report a 
preservice left ankle injury at the time of his enlistment 
examination, he did make such a report in service, post-
service, and in testimony before the Board.  (The appellant 
contends that service aggravated this preexisting injury 
beyond what had ever been exhibited prior to service).  X-
rays taken in September 1955 showed what was probably an old 
chip fracture.  The appellant's multiple admissions of a 
preservice origin, the inservice medical evidence, and his 
statements as interpreted by the Medical Board constitute 
clear and unmistakable evidence that he had a preexisting 
left ankle disability.

The Board has considered the inservice treatment record that 
indicated the left ankle sprain did not exist prior to 
enlistment.  However, the much more detailed review made by 
the medical board that concluded preexistence is far more 
probative evidence on the question of preexistence.  The 
appellant's many statements both inservice and immediately 
post-service, his sworn testimony, the clinical data, and 
finally the detailed conclusions of the Medical Board amounts 
to clear and unmistakable evidence of a preexisting left 
ankle injury.  The presumption of soundness is rebutted.  

This is not a misapplication of 38 C.F.R. § 3.304(b)(3)(1999) 
as the appellant's representative has suggested.  This 
regulation provides that signed statement of veterans 
relating to the origin or incurrence of injury made in 
service if against his interest is of no force and effect.  
The Board has not considered signed inservice statements of 
this veteran, only his history as reported to medical 
personnel along with his post-service sworn testimony.

A preexisting injury will considered to have been aggravated 
by service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  A 
presumption of aggravation will apply but only if the 
preservice disability underwent an increase in severity 
during service.  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); see also Browder v. Brown, 5 Vet. 
App. 268, 271 (1993).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

The preponderance of the evidence is against a finding that 
the preexisting left ankle injury underwent an increase in 
severity during the short period of service.  Therefore the 
appellant is not entitled to a presumption of aggravation.  
The appellant's testimony and statements established that he 
had experienced repeated left ankle injuries prior to 
service.  He has described the resulting symptoms as swelling 
and pain in the left ankle which he said resolved after a few 
days.  On the day after his arrival for training he had an 
ankle sprain while "double-timing" and his ankle became 
swollen and painful.  He had another left ankle sprain upon 
returning to duty on September 27th and by October 17th the 
swelling and pain were said to be gone.  On a post-service VA 
examination in February 1956, he reported half-a-dozen left 
ankle sprains prior to service.  The ankle was wrapped but 
there was mild painful movement.  The January 1957 employment 
medical statement described swelling and tenderness in the 
joint and recurrence, not an increase or change in the 
disability.  Prior to service, in service, and immediately 
after service the appellant had recurrent left ankle sprains 
with swelling and tenderness.  This is not competent evidence 
of an increase in severity of the preexisting injury, as the 
manifestations of the disability prior to (as reported by the 
appellant, although he contends to a lesser degree), during 
service and subsequent to service are the same and therefore 
do not demonstrate an increase.  Therefore, there was no 
aggravation.  38 C.F.R. § 3.306(b).  The doctor's statement 
in January 1957 that recurrence of sprain warranted 
consideration for service connection has little probative 
value as mere recurrence of sprains in service is not 
evidence of aggravation.

The Board has considered all of the appellant's statements 
and testimony.  The appellant has contended that his 
preexisting left ankle fracture and sprains had never 
resulted in a grossly swollen ankle and had resolved in a few 
days.  He has also contended that one of the inservice 
sprains was due to improper treatment by a drill instructor.  
The appellant is competent to report ankle injury, to report 
a history of ankle injury or to report his observable 
symptoms.  He is not competent to offer evidence on the 
factual issue of aggravation.  Lay testimony is competent 
only when it regards features or symptoms of injury or 
illness.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
The Board is presented with the detailed conclusion of the 
inservice Medical Board that indicated after review of all of 
the evidence that there was no indication of aggravation 
during his short period of service.  Inservice professionals 
determined that the condition had not been aggravated by 
service.  In regard to the appellant's belief that there was 
aggravation, his opinion is not competent.  Routen v. Brown, 
10 Vet. App. 183 (1997).  

The Board need not comment on the allegation of the injury 
occurring as the result of a punishment exercise.  After the 
preexistence of the left ankle injury was established, the 
Board was left to consider only whether there was aggravation 
in service.  How a particular ankle sprain may or may not 
have been caused is irrelevant to the factual determination 
of whether the preservice disability underwent an increase in 
severity during service.

Temporary or intermittent inservice flare-ups of a preservice 
condition, without evidence of worsening of the underlying 
condition (as contrasted to symptoms), are not sufficient to 
be considered aggravation in service.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Even when a disorder becomes 
worse during service and then improves due to in-service 
treatment to the point that it was no more disabling than it 
was at entrance into service, the disorder is not presumed to 
have been aggravated by service.  Verdon v. Brown, 8 Vet. 
App. 529 (1996).  On September 27th and on October 17th the 
appellant was returned to duty after treatment and the 
swelling and pain in the left ankle was gone.  This made his 
condition no more disabling than it was at entrance when the 
lower extremities were said to be normal.

The Board has considered Dr. T. D.'s letter in 1997.  
Although sufficient on its face to well ground this claim, it 
can be afforded little probative value in the Board's 
consideration of whether the injury increased in severity 
during service.  The doctor's opinion was based on a reported 
history entirely different that the history reported in 
service or testified to in 1997.  The doctor reported injury 
in 1955 with subsequent onset of sprains.  Left ankle sprains 
or fracture prior to service in 1955 was not indicated.  The 
doctor's opinion was based on an inaccurate history, as the 
letter gives no indication that the appellant provided 
information about his preservice left ankle impairment.  The 
detailed and contemporaneous findings of the Medical Board 
are far more probative than a remote opinion based on an 
inaccurate history.  There is no indication in the letter 
that the doctor reviewed any of the service medical records 
prior to forming the opinion.  Furthermore, the doctor's 
conclusion was entirely equivocal, stating only that a 
previous left ankle injury might be a factor in causing the 
recurrent sprains.  Against this background we are faced with 
the appellant's own explanations of the origins of his left 
ankle disability and how they have changed over time.  His 
statements are less probative because he has not consistently 
reported the same facts either prior to or after service.  
The most probative evidence is that of the inservice 
conclusions of the Medical Board that the disability was not 
aggravated by the short period of service, and this outweighs 
the appellant's statements and Dr. T. D.'s remote opinion.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).


ORDER

The motion to vacate a February 1998 Board decision that 
denied a petition to reopen a claim for service connection 
for residuals of a left foot injury is vacated.  The petition 
to reopen the claims for service connection for a left foot 
disability is granted.  Service connection for a left foot 
and ankle disability is denied.


		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals


 



